Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendments
	Applicant’s amendments, Declaration submitted under 37 C.F.R. §1.132 by George J. Christ, Ph.D., IDS, and response filed Feb. 5, 2021 have been received and entered into the case. 

Status of the Claims 
	Claims 5, 6, 9, 11, 13-15 and 17-25 are currently pending.
Claims 9, 15, and 25 are amended.
	Claims 23 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim.
 	Claims 1-4, 7, 8, 10, 12 and 16 are cancelled.


Claim Rejections - 35 USC § 112
	The claim rejections under 35 USC § 112, (b) or second paragraph (pre-AIA ), are withdrawn due to amendment.  
	New claim rejections under 35 USC § 112, (a) or first paragraph (pre-AIA ), have been added due to amendment.  
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventors, at the time the application was filed, had possession of the claimed invention.  Claim 9 recites a limitation of “process is carried out for a time of five days to three weeks”.  The specification describes for repeating steps (b) and (c) of claim 5 (0011) being carried out for a time of five days to three 
This is a new matter rejection.

Claim Rejections - 35 USC § 103
The claim rejections under 35 USC § 103 are revised due to amendment.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 5, 6, 9, 11, 13-15, 17, 18, 22, 24 and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Candiani et al. (Journal of Applied Biomaterials & Biomechanics, 2010) (ref. of record) as evidenced by Riboldi et al. (Journal of Biomedical Materials Research Part A: An Official Journal of The Society for Biomaterials, 2008) (ref. of record), Hickman et al. (US 8,815,584) and Larkin et al. (U.S. 2008/0193910 A1) in view of Bowlin et al. (US 6,592,623) (ref. of record) and Yost et al. (PG Pub 2005/0009178) (ref. of record).
With respect to claim 5, Candiani teaches a muscle construct comprising elongated, multi-nucleated muscle cells in a multilayer configuration on a scaffold or support.  Specifically, Candiani teaches the myoblasts form layers of cells after 5 days of culture (pg. 71 Col. 1 para. 4) and multinucleated myotubes after 7 days (pg. 71 last para.); and that the cells are elongated as seen in Fig. 3 and Fig. 6 and are described as spreading along the scaffold fibers (pg. 71 Col. 1 para. 2).  
With respect to claim 13, Candiani teaches the scaffold is DegraPol® which is porous as evidenced by Riboldi.  Riboldi reports that the DegraPol scaffolds with highly orientated and nonorientated meshes contain pores (Fig. 1 and 3 and pg. 1097 Col. 2 para. 2).  With respect to claim 14, Candiani teaches the scaffold thickness was 212±14 µm (pg. 69 Col. 2 para. 1).  With respect to claim 17, Candiani teaches the construct with at least 5 cells 0.12 mm2 as demonstrated in Fig. 6 (the scale bar represents 100 µm, the area shown in each image is about 400 µm by 300 µm or 120,000 µm2 (0.12 mm2), and there appears to be an average of 10-15 cells in each image (approximately 83-125 multinucleated cells mm2).  With respect to claim 18, Candiani teaches the construct comprising C2C12 myoblast cells (pg. 71 Col. 1 para. 4).
claims 5, 6, 9, 24 and 25, these limitations are interpreted as product by process type limitations.  It is noted that the patentability of a product does not depend on its method of production.  If the claimed product is the same or obvious from a product in the prior art (i.e. the product disclosed in the cited reference), the claim is unpatentable even though the reference product was made by a different process.  When the prior art discloses a product which reasonably appears to be identical with or slightly different than the claimed product-by-process, rejections under 35 U.S.C 102 and/or 35 U.S.C 103 are proper.  (MPEP 2113)  With respect to claim 25, it is noted that Candiani teaches the muscle construct where the process of cyclically stretching and relaxing does not result in an increase in myosin, as compared to a similar muscle construct that has not been subjected to the cyclically stretching and relaxing.  Candiani shows at day 7 there is no difference between a construct that has been subjected to cyclic stretching and relaxing of the muscle cells compared to a similar construct grown under static conditions (pg. 71-72 bridging para. and Fig. 4).  
Candiani does not teach the muscle construct where the cyclic stretching and relaxing of the muscle cells results in a decrease in embryonic myosin heavy chain (MHC) as compared to a muscle construct comprising precursor muscle cells which have been seeded on a support comprising collagen in vitro that has not been subjected to cyclically stretching and relaxing as recited in claim 15.  Even though, Candiani teaches an increase in total sarcomeric MHC in the muscle construct (pg. 70 last para.), Candiani does not test the muscle construct for neonatal or embryonic MHC expression and Candiani is silent as to which isoforms are positive or negative in the resulting 
Candiani does not teach the muscle construct where the support comprises collagen as recited in claim 1.  However, Bowlin teaches a similar muscle construct where the matrix or support comprises a collagen gel (a hydrogel) (Col. 2 lines 48-50 
Candiani does not teach the muscle construct where additional precursor muscle cells are added and where the additional precursor muscle cells fuse with previously seeded precursor muscle cells to form multinucleated myotubes as recited in claim 5.  
However, Bowlin teaches a muscle construct which is formed by culturing an organized skeletal muscle tissue from precursor muscle cells where mechanical stretching may be applied and where the tissue construct is reseeded by contacting additional precursor muscle cells to the organized muscle tissue on a support for the benefit of generating a multilayered cell culture (Col. 7 lines 21-22, Col. 10 lines 10-12, Col. 12 lines 25-29, and Col. 14 lines 40-52).  Bowlin is silent with respect to whether the additional precursor 
claim 11.  However, Bowlin teaches a similar muscle construct where the matrix or support comprises acellular porcine bladder (para. [0043]) and which is biodegradable and, therefore, can be used in reconstructive or replacement surgery (0056).  Accordingly, at the time of the claimed invention, one of ordinary skill in the art would have been motivated to modify the muscle construct of Candiani to further comprise a decellularized tissue support for the benefits of being able to use in surgery as taught by Bowlin.  It would have been obvious to one of ordinary skill in the art to modify the muscle construct of Candiani to further comprise a decellularized tissue support, since similar muscle constructs were known to comprise decellularized tissue supports as taught by Bowlin.  Furthermore, one of ordinary skill in the art would have had a reasonable expectation of success in modifying the muscle construct of Candiani to further comprise a decellularized tissue support, since similar muscle constructs were known to comprise decellularized tissue support to support the muscle cells as taught by Bowlin.
Candiani does not teach the muscle construct comprising satellite cells as recited in claim 18.  However, Bowlin teaches a similar muscle construct comprising satellite muscle cells (Col. 7 lines 34-41 and 55-57).  At the time of the claimed invention, one of ordinary skill in the art would have been motivated to modify the teachings of Candiani in such a way that the muscle construct comprises satellite muscle cells for the purpose being able to have a muscle construct comprising muscle cells.  Furthermore, it would have been obvious to one skilled in the art to have further modified Candiani such that the muscle cells of the muscle construct are satellite muscle cells, since muscle 
Candiani does not teach the muscle construct is suturable as recited in claim 22. However, Bowlin teaches a similar muscle construct which is sutured in place when implanted (Col. 10 lines 49-52).  Accordingly, at the time of the claimed invention, one of ordinary skill in the art would have been motivated to modify the muscle construct of Candiani to further be suturable for the benefit of affixing the muscle construct in place when implanted as taught by Bowlin.  It would have been obvious to one of ordinary skill in the art to modify the muscle construct of Candiani to be suturable, since similar muscle constructs were known to be suturable as taught by Bowlin.  Furthermore, one of ordinary skill in the art would have had a reasonable expectation of success in modifying the muscle construct of Candiani to be suturable, since similar muscle constructs were known to be suturable as taught by Bowlin.
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Claims 19-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Candiani as evidenced by Riboldi, Hickman and Larkin in view of Bowlin and Yost (as applied to claims 5, 6, 9, 11, 13-15, 17, 18, 22, 24 and 25 above), and further in view of Kummer et al. (The Journal of Cell Biology, 2004) (ref. of record).
The teachings of Candiani and Bowlin can be found in the previous rejection above. 
Candiani does not test the muscle cells of the muscle construct for the expression of acetylcholine (ACh) receptor and therefore, is silent with respect to whether the cells express ACh receptors and does not explicitly teach that the cells express ACh receptors as recited in claim 19, that the cells have aggregated Ach receptors as recited in claim 20 or the aggregated ACh receptors are in a pretzel shape form characteristic of motor end plates as recited in claim 21.  However, this appears to be a characteristic of muscle cells grown in culture as taught by Kummer.  Kummer teaches similar muscle constructs comprising of muscle cells on supports where the muscle cells express acetylcholine receptors which are aggregated in a pretzel shape that mirrors the branching pattern of motor nerve terminals (abstract).  Kummer further teaches that the pretzel-like shape arrays (aggregates) of are typical of mature synapses or skeletal neuromuscular junction.  Accordingly, at the time of the claimed invention, one of ordinary skill in the art would have been motivated to modify the muscle construct of Candiani so that the muscle cells express aggregated ACh receptors in a pretzel shape for the benefit of having a muscle construct which more closely mimics the natural skeletal neuromuscular junction as taught by Kummer.  It would have been obvious to one of ordinary skill in the art to modify the muscle construct of Candiani so that the muscle cells express aggregated ACh receptors in a 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Response to Arguments 
Applicant's arguments filed Feb. 5, 2021 have been fully considered but they are not persuasive.
Applicant argues that the culture conditions taught by Candiani are different from those claimed.  Specifically, Candiani teaches three consecutive 5-pulse bursts separated by 30 second rests, followed by a 28 minute rest with a 3.4% substrate deformation, whereas the claimed first time period is 2 to 10 min in duration (Remarks pg. 8 para. 2).  Applicant argues that the C2C12 cells are an immortalized mouse myoblast cell line which is different from the claimed precursor muscles cells used in the present invention (Remarks pg. 8 para. 2).  Applicant further argues that claim 24 requires further stretching than Candiani and the support is stretched to a dimension between 5 to 15% greater in length (Remarks pg. 8 para. 2).  However, these  are interpreted as product by process type limitations.  It is noted that the patentability of a product does not depend on its method of production.  Presently, no clear evidence has been provided demonstrating the method of Candiani and the product by process limitations of claim 5 produce significantly different muscle constructs.  If the claimed product is the same or obvious from a product in the prior art (i.e. the product disclosed in the cited reference), the claim is unpatentable even though the reference product was made by a different process.  Furthermore, it is noted that the first time period of Candiani would be around 2 ½ minutes long which is within the claimed range of the time for the first time period of 2 to 10 minutes and Candiani teaches the overall deformation including stretching of the samples was 6.7% which is within the claimed range of stretching the construct of 5-15% in length (pg. 70 Col. 1 para. 2).  The term precursor muscle cells would include cell lines of precursor muscle cells and the C2C12 cells (the immortalized mouse myoblast cell line used in Candiani) are considered precursor muscle cells and form elongated multi-nucleated muscle cells.   
Applicant argues that the claimed method of producing a muscle construct leads to trend towards decreasing myosin accumulation whereas the method producing a muscle construct of Candiani leads to an eight-fold increase in myosin accumulation (Remarks pg. 8 para. 3).  Similarly, Applicant argues that further evidence is present in the Declaration under 37 C.F.R. § 1.132 of George J. Christ, Ph.D. demonstrating that the differences in methodology and cells used in Candiani versus the present application results in distinctly different muscle constructs and that the present construct is more immature compared to the construct taught by Candiani (Remarks pg. 8 para. 

Applicant argues that Larkin does not remedy the deficiencies of Candiani, and instead Larkin supports that maturation difference is reflected by the different isoform expression (Remarks pg. 9 para. 2).  However, this argument was not found to be persuasive, since Larkin is an evidentiary reference supporting the myotubes of the muscle construct of Candiani inherently do not express embryonic MHC protein, since Larkin reports myotubes in mature muscles do not express the embryonic MHC protein.  Larkin is not a reference supporting a rejection under U.S.C. §103, and thus is not being used to establish obviousness of a particular limitation.
Applicant argues that Bowlin and Yost do not remedy the deficiencies of Candiani and neither reference actually teach that the additional cells added to the construct fuse with the prior seed cells but just teach multilayers of cells (Remarks pg. 9 paras. 3-4).  However, this argument was not found to be persuasive, since Yost clearly 
Applicant argues that the methods disclosed in the present application result in an unexpected improvement in functional outcome in the recovery of contractile force as demonstrated in Fig. 10 and pg. 24-27 of the instant Specification and the Declaration under 37 C.F.R. § 1.132 of George J. Christ, Ph.D.  (Remarks pg. 9 para. 5).  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the muscle construct has improved recovery of contractile force) are not recited in the rejected claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181,26 USPQ2d 1057 (Fed. Cir. 1993).  Additionally, although the data shows constructs that made under proliferated or mixed conditions have improved latissimus dorsi (LD) muscle function, the data is not commensurate in scope with the claim invention. In support, the data also shows that when the constructs were made under differentiation conditions LD muscle function does not improve (0126 of published application).  Furthermore, the claimed construct is broader than the constructs for generating the data in the declaration. Specifically, the constructs in the specification have particular amounts of cells and have particular bladder acellular matrix collagen scaffolds (0095, 0097-0098, 0117 of published application). Therefore, it is unclear if the same effects would be achieved under different conditions such as when the construct contains a different collagen containing scaffold. 


In the Declaration, Dr. Christ states that Candiani describes a different method of producing a muscle construct than that of the ‘534 application with different stretching times and stretching lengths, different cells (an immortalized mouse myoblast cell line not precursor muscle cells), and with no step of reseeding cells (Declaration pg. 7 points 7-9).  Dr. Christ further argues that a person skill in the art would understand that he differences in the methodology and cells used in Candiani versus the ‘534 application would result in distinctly different muscle constructs (Declaration pg. 7 point 10).  However, this argument was not found to be persuasive, since no clear evidence has been provided demonstrating the product by process type limitations of claim 5 would produce a different muscle construct than that disclosed by Candiani.  
Dr. Christ states that there is a difference in the myosin accumulation in the muscle constructs of the ‘534 application and Candiani and that the applied stretching pattern in Candiani led to an eight-fold increase in myosin accumulation in the muscle construct whereas there was a trend towards a decrease in myosin in the muscle construct of the ‘534 application (Declaration pg. 8 point 11).  However, this argument was not found to be persuasive, as stated previously, since Candiani measures myosin at different time points during culturing than in the instant specification.  In other words, 
Dr. Christ points to Fig. 9(J) of the instant application where the expression of embryonic MHC is maintained and modest levels of MHC are expressed (Declaration pg. 8 point 12).  Dr. Christ further states that the expression profile noted in point 12 In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Dr. Christ states that the reseeding and fusing in the methods disclosed in the ‘534 application result in an unexpected improvement in functional outcome in the recovery of contractile force upon in vivo implantation (Declaration pg. 9 point 14).  However, as stated previously, this was not found to be persuasive.  As state above response to Dr. Christ's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which Dr. Christ relies (i.e., the muscle construct has improved recovery of contractile force) are not recited in the rejected claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181,26 USPQ2d 1057 (Fed. Cir. 1993).  Additionally, although the data shows constructs that made under proliferated or mixed conditions have improved latissimus dorsi (LD) muscle function, the data is not commensurate in scope with the claim invention. In support, the data also shows that when the constructs were made under differentiation conditions LD muscle function does not improve (0126 of published .


Conclusion
	No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ANN CORDAS whose telephone number is (571)272-2905.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY A CORDAS/Primary Examiner, Art Unit 1632